Citation Nr: 1512808	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for asthma.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980, August 1991 to February 1992, and February 2003 to November 2003, including service in the Southwest Asia theater of operations from August 1991 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2011 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for asthma (de novo), a psychiatric disorder, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2005 rating decision denied service connection for asthma, based essentially on a finding that there was no evidence such disability.  

2.  Evidence received since the February 2005 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for asthma, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying the claim for service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  
2.  New and material evidence has been received to reopen the claim of service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for asthma.  As such, no discussion of VA's duty to notify and assist is necessary regarding that question.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a February 2005 rating decision denied the Veteran's claim for service connection for asthma, essentially based on a finding that there was no evidence of such disability.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the February 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 20.1103.  The instant claim for service connection was received in September 2008.  

Since the February 2005 rating decision, the Veteran submitted additional evidence, including VA treatment records showing diagnoses of bronchial asthma, and a July 2009 letter from Dr. J. Quinn noting the Veteran has a history of asthma.  This evidence is new, in that it was not previously of record at the time of the February 2005 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection


ORDER

New and material evidence having been received, the claim of service connection for asthma is reopened, and to this extent only, the appeal is granted.  



REMAND

After careful review of the record, the Board finds that the Veteran's claims of service connection for asthma and a psychiatric disorder (to include PTSD) must be remanded for further development.  

Regarding the Veteran's claim of service connection for asthma, the Veteran's service treatment records show that in October 1991, the Veteran was seen for complaints of a chest cold with a productive cough.  It was noted he was seen approximately two weeks earlier for an upper respiratory infection.  The diagnosis was asthmatic bronchitis.  On December 1991 report of medical history, the Veteran denied having or having had asthma, shortness of breath, or pain or pressure in his chest.  In addition, on October 2003 separation examination report, the sinuses, lungs and chest were normal on clinical evaluation.  The veteran reported having or having had asthma, shortness of breath, bronchitis, wheezing, sinusitis, chronic cough, chronic or frequent colds, and having been prescribed or used an inhaler.  He indicated he received treatment during Operation Desert Storm.  In light of the evidence, the Board finds that a VA examination is necessary regarding the claim for asthma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim of service connection for a variously diagnosed psychiatric disorder, the Veteran's service treatment records include his December 1991 report of medical history, noting his denial of having been exposed to SCUD missiles; he did report nervous trouble of any sort.  In his October 2003 post-deployment health assessment report, the Veteran denied ever feeling in danger of being killed, being engaged in direct combat, or seeing anyone wounded, killed or dead.  On October 2003 separation examination report, the Veteran's psychiatric system was normal on clinical evaluation, but he reported having or having had nervous trouble of any sort, depression or excessive worry, and frequent trouble sleeping.  He further described his nervous trouble was manifested by constant shaking, and related he had a constant problem sleeping and with excessive worry and depression.  The post-service evidence of record includes a diagnosis of questionable depression in April 2008, related to his then-spouse's desire for a divorce, which ultimately resulted in a divorce.  VA treatment records include a diagnosis of adjustment disorder with depressed mood.  Lastly, a September 2008 report from W. Anderson, Psy. D noted the Veteran's complaint of being in fear of his life every night, as well as SCUD missiles going off and various bombings, while stationed at Khobar Towers, and included diagnoses of PTSD, panic disorder without agoraphobia, and depressive disorder not otherwise specified.  

Given the various in-service findings and reports, and post service diagnoses, a formal examination/opinion is indicated.  

Finally, in an October 2011 rating decision, the RO, in part, denied service connection for sleep apnea.  In May 2012 correspondence, the Veteran expressed disagreement with the October 2011 rating decision as to this issue.  The RO has not yet issue the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a SOC addressing the claim of entitlement to service connection for sleep apnea.  Advise him and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal for this claim expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

2. With any necessary assistance from the Veteran, attempt to obtain copies of the records of the Veteran's treatment by Dr. J. Quinn.  In addition, ask the Veteran to identify any additional relevant VA and private medical records he wants VA to consider in connection with his claims, which records should be sought.  
3. After associating any pertinent, outstanding records with the claims file, provide the Veteran an appropriate VA examination to determine the nature, extent, onset, and etiology of his bronchial asthma.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on any lay reports by the Veteran regarding the initial onset of his claimed disabilities.  Thereafter, the examiner should identify whether bronchial asthma was found, or any other respiratory diagnosis producing a disability, and opine as to whether it is at least as likely as not that it is related to or had its onset during service.  If the opinion is negative, the examiner should discuss the diagnosis of bronchial asthma during service in October 1991, and why such diagnosis is not related to the current disability.  

A complete rationale for any opinion advanced should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4. Afford the Veteran a VA psychiatric examination to determine whether he has a psychiatric disorder, including PTSD, which was incurred in service.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  Specifically, does he have PTSD based on a stressor event in service?  Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD, the criteria he fails to meet should be identified.  
b) As to each psychiatric diagnosis other than PTSD, please indicate whether it is at least as likely as not that such entity had its onset in service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. Then readjudicate the claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


